Citation Nr: 1520613	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for carcinoma of the liver.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for lumbar spondylosis.

4.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

5.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

6.  Entitlement to service connection for varicose veins of the right lower extremity.

7.  Entitlement to service connection for varicose veins of the left lower extremity.

8.  Entitlement to service connection for a disability manifested by weakness of the right leg, including the knee.  

9.  Entitlement to service connection for left leg weakness. 

10.  Entitlement to service connection right ankle weakness.

11.  Entitlement to service connection for a disability manifested as left ankle weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.  

This appeal to  the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO.  The Veteran perfected an appeal to the Board with respect to, inter alia, the claims listed on the title page, and these claims were remanded by the Board in March 2012.  Issues 8 and 11 as listed on the title page have been slightly recharacterized in this document to better reflect the nature of the evidence and appeal with respect to these issues.   

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  The documents in the Virtual VA file include additional VA clinical records not physically of record received in December 2014-prior to the completion of a supplemental statement of the case (SSOC) completed later in that month-dated through November 2014.  The VBMS file contains a March 2015 brief submitted by the Veteran's representative on his behalf and a statement received from the Veteran in January 2015.  

While the December 2014 SSOC only documents consideration of records dated through June 2014, the records dated thereafter contained in the Virtual VA file are either duplicative of the evidence documented to been considered in the December 2014 SSOC or irrelevant to the claims on appeal; as such, a remand for initial consideration of these records in another SSOC is not indicated.  See 38 C.F.R. § 20.1304(c) (2014.  The December 2014 SSOC also documents consideration of clinical records received in December 2014 from the Medical University of South Carolina, Hollings Cancer Center; as such, a remand for initial consideration of these records in another SSOC is also not indicated.  S38 C.F.R. § 20.1304(c).  

The Board's decision addressing the claims on appeal, with the exception of the claims for service connection for entitlement to service connection for carcinoma of the liver and disabilities manifested by weakness of the right leg and left ankle, is set forth below.  The claims for service connection for carcinoma of the liver and disabilities manifested by weakness of the right leg and left ankle are addressed in the remand following the order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (West 2014).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  No respiratory disorder to include COPD, lumbar disability to include lumbar spondylosis, carpal tunnel syndrome of either upper extremity, varicose veins of either lower extremity, or left leg or right ankle disability manifested by weakness, was shown during service or for many years thereafter; there is no credible evidence of continuity of symptomatology involving any of these disorders from service to the present; and there is no medical evidence or opinion even suggesting that there exists a nexus between any such current disability and the Veteran's service. 


CONCLUSION OF LAW

The criteria for service connection for claimed COPD, lumbar spondylosis, carpal tunnel syndrome of the either upper extremity, varicose veins of either lower extremity, left leg weakness, or right ankle weakness, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the Appeals Management Center (AMC) in Washington, DC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a December 2007 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection on appeal.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2008 ratting decision reflects the initial adjudication of the claims after issuance of the December 2007 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs) and post-service VA and private treatment records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran and his representative, on his behalf.  No further AOJ action on any of the claims,  prior to appellate consideration, is required.  

Pursuant to the January 2013 remand, the RO contacted the Veteran by letter dated in January 2013 and asked him to submit any additional relevant evidence and/or complete enclosed releases in order to allow the RO to obtain any additional private records to be obtained that he might identify.  As directed by the remand, the Veteran was specifically requested by this letter to provide authorization to obtain the records of Drs. Tracy and Chakeris.  Two attempts to obtain such records, to no avail, were made as required by 38 C.F.R. § 3.159(c)(1).  The record otherwise contains a January 2013 response from the Charleston County Medical Society indicating that Dr. Tracy is deceased, that Dr. Chakeris retired in 1998, and that the records of Dr. Chakeris were at one time given to a Dr. Nicolette.  A response from Dr. Nicolette in February 2008 indicated that no records pertaining to the Veteran were in the possession of this physician.  As such, the Board finds that the duty to assist with respect to obtaining any additional private clinical records has been fulfilled as no reasonable possibility exists that such records would assist in substantiating the claims adjudicated below.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Also as requested in the most recent remand, additional VA outpatient treatment reports dated through dated through November 2014, secured in the Virtual VA file as previously referenced, have been obtained.  Therefore, on this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AOJ action in this regard with respect to the claims adjudicated below is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to these claims..  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence with respect to the claims adjudicated bellow.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to any  these matters.  .  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  
38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such arthritis listed under 38 C.F.R. § 3.309(a)).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that all of the evidence of record in the paper claims files, as well as the VBMS and Virtual VA electronic files, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims adjudicated below.

The STRs, to include the report of the December 1961 separation examination, document no complaints, findings or diagnosis indicative of a respiratory disorder to include COPD, a lumbar disability to include lumbar spondylosis, carpal tunnel syndrome of the either upper extremity, varicose veins of either lower extremity, or left leg or right ankle disabilities, to include manifested by weakness.  A medical history collected in conjunction with the Veteran's separation from service show him specifically denying, as pertinent (or potentially so) to the claims adjudicated herein, shortness of breath, pain or pressure in the chest, a chronic cough, arthritis or rheumatism, "bone, joint or other deformity," lameness, a trick or "locked" knee,  foot trouble, neuritis, or paralysis.  

After service, the Veteran did not file any  claim for service connection until November 2007, over 45 years after service.  The post-service VA and clinical evidence reflects some evidence of the disabilities for which service connected has been claimed, to include respiratory disability from as early as February 1992 as documented by a chest x-ray demonstrating pneumonia and diagnoses thereafter of COPD, attributed to smoking.  Lumbar spine problems are shown from as early as an August 1992 VA outpatient treatment report reflecting a diagnosis of chronic low back pain and a November 2004 VA x-ray of the lumbosacral spine demonstrating osteoarthritis.  

Complaints of bilateral carpal tunnel syndrome, and a prior history of such, are recorded in records associated with VA outpatient treatment in October 2005, and bilateral carpal tunnel syndrome was diagnosed following electrodiagnostic testing in October 2006.  Lower leg numbness and pain were described on VA outpatient treatment reports, to include those dated in November 2004 and August and September 2007.  

Notably, review of the post service clinical evidence reveals no medical comment or opinion indicating the presence of a current disability associated with COPD, lumbar spondylosis, carpal tunnel syndrome of either upper extremity, varicose veins of either lower extremity, or a disability manifested by left leg or right ankle weakness that is related to service.  However, the Board acknowledges the assertions of the Veteran attempting to relate the disabilities at issue to service, and makes no determination in this case solely based on the lack of relevant in-service or post- service clinical evidence.  

With regard to the Veteran's assertions, the Board points out that a layperson is competent provide evidence as to matters within his or her personal knowledge  personal knowledge-to include, for the Veteran, the occurrence of injury, as well as the onset, and continuity, of symptoms experienced.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, the Board notes that there is no communication from the Veteran purporting to relate any of the disabilities for which service connection is claimed to service for over 45 years after service, at which time he filed his claim for service connection for the alleged disabilities at issued.  He also specifically denied pertinent disability on a medical history collected at separation from service as set forth above.  Therefore, to whatever extent that the Veteran may be asserting continuity of symptoms associated with the conditions for which service connection is claimed addressed in the adjudication below, any such assertions, even if competent, would be of questionable credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements).  Also casting doubt on the credibility of any current assertion of continuity is the aforementioned fact that the earliest documentation of any of the disabilities at issue in this decision is dated in 1992, approximately thirty years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Clearly, the extended period between service and the first clinical evidence of arthritis of arthritis of the back would not support a grant of service connection for lumbar arthritis as a chronic disease on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Furthermore, and as indicated, there is no medical evidence or opinion of record even suggesting that there exists a medical nexus between COPD, lumbar spondylosis; carpal tunnel syndrome of the either upper extremity; varicose veins of either lower extremity; or a disability manifested by left leg or right ankle weakness and service, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Moreover, on these facts, VA is not required to undertake action to obtain a medical opinion with regard to the claims for service connection adjudicated in this decision.   

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4)(i) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, for the reasons stated above, the Board finds that there is no competent, credible-and hence, persuasive-evidence that COPD, lumbar spondylosis, carpal tunnel syndrome of the either upper extremity, varicose veins of either lower extremity; or a disability manifested by left leg or right ankle weakness is the result of an in-service event, injury or disease.  As noted above, the STRs are silent as with regard to these conditions, and the record does not reflect credible statements as to the incurrence of any in-service event, injury, or disease pertinent to these conditions, or as to continuity of pertinet symptoms from service to the present time.  As such, the Board finds that the claims adjudicated herein do not meet the fundamental requirements to obtain a VA examination or  medical opinion on the matter of  service connection.  To do so in this case would, in essence, place the examiner in the role of a fact finder, which is the responsibility of the Board.  In other words, any medical opinion which provided a nexus between a current disability associated with the disabilities addressed in this adjudication would necessarily be solely based on uncorroborated assertions regarding what occurred in service advanced in support of the claims.  A medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

Simply stated, remanding this claim to arrange for the Veteran to undergo an examination or to otherwise obtain a medical etiology opinion to address the claims adjudicated herein would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles, 16 Vet. App. at 374-75; 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon whether there exists an etiological relationship between current disability due to COPD, lumbar spondylosis; carpal tunnel syndrome of the either upper extremity; varicose veins of either lower extremity; or a disability manifested by left leg or right ankle weakness and service.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Furthermore, to whatever extent assertions of the Veteran's and/or his representative are being advanced in an attempt to actually establish a medical nexus between current disability due to COPD, lumbar spondylosis; carpal tunnel syndrome of the either upper extremity; varicose veins of either lower extremity; or a disability manifested by left leg or right ankle weakness and service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the etiology of the disabilities addressed in this decision.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As such, in this appeal, lay assertions of medical etiology of any current disability associated with COPD, lumbar spondylosis,  carpal tunnel syndrome of the either upper extremity; varicose veins of either lower extremity; or a disability manifested by left leg or right ankle weakness have no probative value, and the Veteran cannot support the claims for serve connection for the disabilities addressed in this decision on the basis of lay assertions, alone.

Finally, with regard to the Veteran's contention that service connection for COPD should be granted because this condition is the result of his becoming addicted to nicotine during service, the undersigned notes that service connection for diseases based on the use of tobacco products is prohibited for all claims filed after June 9, 1998.  See generally 38 U.S.C.A. § 1103 (West 2014).  As the Veteran filed his claims for service connection well after June 9, 1998, in 2007, service connection for COPD based on in-service smoking is prohibited as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For all the foregoing reasons, the Board concludes that the claims for service connection for COPD, lumbar spondylosis, carpal tunnel syndrome of the either upper extremity, varicose veins of either lower extremity, left leg weakness, and  right ankle weakness must be denied.  In reaching the decision to deny these claims, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports the required elements of any of the claims,  that doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for COPD is denied. 

Service connection for lumbar spondylosis is denied.

Service connection for carpal tunnel syndrome of the right upper extremity is denied.

Service connection for carpal tunnel syndrome of the left upper extremity is denied.

Service connection for varicose veins of the right lower extremity is denied. 

Service connection for varicose veins of the left lower extremity is denied.

Service connection for left leg weakness is denied. 

Service connection right ankle weakness is denied. 


REMAND

The Board's review of the claims file reveals that further AOJ action is warranted with respect to the claims for service connection for carcinoma of the liver and disabilities manifested by weakness of the right leg and left ankle. 

Pertinent to the remanded claims,  being remanded, the STRs  reflect treatment in March 1960 for right knee pain sustained in a basketball injury and treatment for a sprained left ankle in August 1960.  The history collected at separation from service reflects the Veteran responding affirmatively as to whether he had "stomach, liver, or intestinal trouble," with "stomach" underscored in ink.  

On his application for service connection filed in November 1997, the Veteran reported an onset of his liver condition in May 1997.  The earliest post-service clinical evidence of a liver disorder is dated from 1992, with a VA CT scan performed in February 1992 revealing a fatty liver.  Additional evidence pertinent to the liver thereafter includes a VA biopsy of the liver in September 1997 that revealed no evidence of a malignancy and a CT of the liver in October 1997 that showed an enlarged liver and a lesion that was felt to not be cancerous.  Several VA outpatient records dated from the mid to late 1990s attribute the Veteran's liver problems to abuse of alcohol.  

Carcinoma of the liver was ultimately diagnosed, to include by way of a June 2007 VA biopsy, and records reflect that the Veteran underwent a right liver lobe resection in August 2007.  A January 2009 VA outpatient treatment report noted that the Veteran's liver was disease free, with a negative Positron Emission Tomography (PET) having been accomplished in 2008.  Recent private reports from the University of South Carolina, Hollings Cancer Center do not appear to reflect treatment for recurrence of liver cancer, but these records, and VA clinical records dated through 2014 contained in the Virtual VA file, do reflect treatment for prostate cancer, diagnosed in August 2011. 

In short, although the exact nature of the current liver disability is not clear, interpreting the clinical evidence in a manner most favorable to the Veteran, the undersigned will conclude that a post-service liver disability is shown from as early as 1992, and that the requirement of there being a "current disability" for the purposes of the claim for service connection for liver carcinoma is met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holing that this requirement is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289(2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)

Given the determination as to the presence of current disability above, and the import of the word "stomach" being underscored at that time being not entirely clear, the undersigned, after again interpreting such evidence in a manner most favorable to the Veteran, finds that given the positive medical history of "stomach, liver, or intestinal trouble" at separation from service, a VA examination that includes an opinion as to whether the Veteran has a current liver disability-not the result of the abuse of alcohol-that is related to service is  required to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, supra.  

With respect to the claims for service connection for right leg and left ankle disabilities, while the Veteran was afforded a VA examination addressing these claims in June 2009, the Board finds the negative July 2009 addendum opinions with respect to these two disabilities following this examination to be inadequate.  First, although patellofemoral syndrome of the right knee with chondromalacia of the menisci and chronic left ankle sprain were diagnosed at the June 2009 VA examination, the negative opinions seemed to be, significantly, based on the "lack of "evidence for [current] chronic conditions with these 2 joints."  Such opinions essentially finding no current right leg or left ankle disability contradict the diagnoses of current disability in these joints rendered at the examination.  

Furthermore, the July 2009 negative opinions are also significantly based on a finding that there was insufficient evidence of a disability of the left ankle or right leg documented in the STRs-and did not adequately reflect consideration of the Veteran's lay assertions as to continuity of left ankle and right leg symptoms from service to the present time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, the undersigned finds that further opinions addressing the claims for service connection for left ankle and  right leg disabilities that include proper consideration of such lay assertions must be obtained.  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of a claim(s).  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinions in connection with these claims,  to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding  records of VA evaluation and/or treatment.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these claims are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo  VA examination in connection with his  his claim for service connection for carcinoma of the liver.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The clinician should provide an opinion based on sound medical principles as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that carcinoma of the liver or other liver disability demonstrated since the Veteran filed his claim in November 2007-and that is also not the result of the abuse of alcohol-is causally related to service.  

In rendering the requested opinion, the clinician must consider and discuss all pertinent medical and other evidence, as well as all lay  assertions, to include assertions as to onset and continuity of symptoms. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Also after all available records and/or responses from each contacted entity are associated with the claims file, arrange for an addendum opinion from the VA clinician who conducted the June 2009 VA examination in connection with the claims for service connection for left ankle and right leg disabilities.  

If the June 2009 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  Arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should clear identify all diagnosis(es) of disability(ies) underlying the Veteran's complaints of left ankle and right leg weakness.

Then, with respect to each such diagnosed disability, The clinician should provide an opinion, based on sound medical principles, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disability is  causally related to service.  

In rendering each requested opinion, the clinician must consider and discuss all pertinent medical and other evidence, as well as all lay assertions, to include assertions as to onset and continuity of symptoms. 

6.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any claim remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


